On the court’s own motion, the decision handed down June 30, 1952 {ante, p. 832), is amended to read as follows: Action to recover damages for inducing the sale of shares of stock by means of a fraudulent conspiracy. Order granting plaintiff’s motion for examination of defendants before trial, insofar as appeal is taken, reversed, without costs, and motion denied, without costs, with leave to renew the motion after plaintiff has furnished bills of particulars, as ordered. Order granting in part and denying in part the motion of defendant Starring for a bill of particulars modified by striking from the memorandum of Rabin, J., which is part of the order, commencing with the word “denied” and ending with the words “fifth line”; *865and by substituting in place thereof the following: “ denied as to lc,. Id, 2a, 3e, 4, 11a, 11b, and 13a; granted on consent as to 6 and 8; granted as to 2b, 3a, 3b, 5a (with the omission of the words ‘with intent to deceive and mislead plaintiff’), 5b (with the omission of all that follows the semicolon in the fifth line), 9, 10a, lid, 12a, 12b, 13b and 15”. As thus modified the order, insofar as appeal is taken, is affirmed, without costs; bill to be served within ten days after entry of an order hereon. Order granting plaintiff’s motion to modify the defendant Byrne’s demand for a bill of particulars modified by striking the figure “ 14 ” therefrom; and by striking the words “ the examination ” and substituting in place thereof the following words: “ any examination”. As thus modified, the order, insofar as appeal is taken, is affirmed, without costs; bill to be served within ten days after entry of order hereon. Inasmuch as the complaint charges a conspiracy, wherein the acts of some defendants are sought to bind the others, defendants are entitled to extensive particulars; and the motions should have been disposed of as stated above. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.